3 N.Y.3d 731 (2004)
In the Matter of JOSEPH BRENNER, Appellant,
v.
KENNETH A. DAVIS, as Justice of the Supreme Court of the State of New York, Respondent.
Court of Appeals of the State of New York.
Submitted August 9, 2004.
Decided October 21, 2004.
Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the petition, denied; motion, insofar as it seeks leave to appeal from the Appellate Division order denying reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that such order does not finally determine the proceeding within the meaning of the Constitution.